MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s eighth motion to reopen removal proceedings.
The regulations provide, with certain exceptions that do not apply to this case, that “a party may file only one motion to reopen....” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s eighth motion to reopen as numerically barred. See id.; see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.